UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2012 OR 0 TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-8933 APCO OIL AND GAS INTERNATIONAL INC. (Exact name of registrant as specified in its charter) CAYMAN ISLANDS (State or Other Jurisdiction of EIN 98-0199453 Incorporation or Organization) (I.R.S. Employer Identification No.) ONE WILLIAMS CENTER, 35th FLOOR TULSA, OKLAHOMA (Address of Principal Executive Offices) (Zip Code) (Registrant's Telephone Number, Including Area Code) (539)573-2164 NO CHANGE (Former name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or such shorter period that the registrant was required to submit and post such files). Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer TAccelerated Filer £ Non-Accelerated Filer £Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 30, 2012 Ordinary Shares, $0.01 Par Value 9,139,648 Shares Class A Shares, $0.01 Par Value 20,301,592 Shares Index APCO OIL AND GAS INTERNATIONAL INC. INDEX PageNo. PART I.FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 Consolidated Statements of Income – Three Months Ended March 31, 2012 and 2011 Consolidated Statements of Changes in Equity – Three Months Ended March 31, 2012 and 2011 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2012 and 2011 Notes to Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits FORWARD-LOOKING STATEMENTS Certain matters contained in this report include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements relate to anticipated financial performance, management’s plans and business objectives for future operations, business prospects, outcome of regulatory proceedings, market conditions and other matters.We make these forward-looking statements in reliance on the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, included in this report that address activities, events or developments that we expect, believe or anticipate will exist or may occur in the future, are forward-looking statements.Forward-looking statements can be identified by various forms of words such as “anticipates,” “believes,” “could,” “may,” “should,” “continues,” “estimates,” “expects,” “forecasts,” “intends,” “might,” “objectives,” “planned,” “potential,” “projects,” “scheduled,” “will” or other similar expressions.These forward-looking statements are based on management’s beliefs and assumptions and on information currently available to management and include, among others, statements regarding: 2 Index · Amounts and nature of future capital expenditures; · Volumes of future oil, gas and liquefied petroleum gas (“LPG”) production; · Expansion and growth of our business and operations; · Financial condition and liquidity; · Business strategy; · Estimates of proved oil and gas reserves; · Reserve potential; · Development drilling potential; · Cash flow from operations or results of operations; · Seasonality of natural gas demand; and · Oil and natural gas prices and demand for those products. Forward-looking statements are based on numerous assumptions, uncertainties, and risks that could cause future events or results to be materially different from those stated or implied in this report.Many of the factors that will determine these results are beyond our ability to control or predict.Specific factors that could cause actual results to differ from results contemplated by the forward-looking statements include, among others, the following: · Availability of supplies (including the uncertainties inherent in assessing, estimating, acquiring and developing future oil and natural gas reserves), market demand, volatility of prices and the availability and cost of capital; · Inflation, interest rates, fluctuation in foreign exchange rates, and general economic conditions (including future disruptions and volatility in the global credit markets and the impact of these events on our customers and suppliers); · The strength and financial resources of our competitors; · Development of alternative energy sources; · The impact of operational and development hazards; · Costs of, changes in, or the results of laws, government regulations (including climate change regulation and/or potential additional regulation of drilling and completion of wells), environmental liabilities and litigation; · Political conditions in Argentina, Colombia, and other parts of the world; · The failure to renew participation in hydrocarbon concessions granted by the Argentine government on reasonable terms; · Risks related to strategy and financing, including restrictions stemming from our loan agreement and the availability and cost of credit; · Risks associated with future weather conditions and earthquakes; · Acts of terrorism; and · Additional risks described in our filings with the Securities and Exchange Commission (“SEC”). Given the uncertainties and risk factors that could cause our actual results to differ materially from those contained in any forward-looking statement, we caution investors not to unduly rely on our forward-looking statements.We disclaim any obligations to and do not intend to update the above list or to announce publicly the result of any revisions to any of the forward-looking statements to reflect future events or developments. 3 Index In addition to causing our actual results to differ, the factors listed above and referred to below may cause our intentions to change from those statements of intention set forth in this report.Such changes in our intentions may also cause our results to differ.We may change our intentions at any time and without notice, based upon changes in such factors, our assumptions, or otherwise. Because forward-looking statements involve risks and uncertainties, we caution that there are important factors, in addition to those listed above, that may cause actual results to differ materially from those contained in the forward-looking statements.For a detailed discussion of those factors, see Part I, Item 1A. “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2011. 4 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements APCO OIL AND GAS INTERNATIONAL INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (Amounts in Thousands Except Share Amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Advances to joint venture partners - Inventory Other current assets Total current assets Property and Equipment: Cost, successful efforts method of accounting Accumulated depreciation, depletion and amortization ) ) Argentine investment, equity method Deferred income tax asset Restricted cash Other assets (net of allowance of $546 at March 31, 2012 and $554 at December 31, 2011) Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Affiliate payables Accrued liabilities Income taxes payable Dividends payable Total current liabilities Long-term debt Long-term liabilities Contingent liabilites and commitments (Note 6) Equity: Shareholders' equity Share capital, 60,000,000 shares authorized, par value $0.01 per share; Ordinary shares, 9,139,648 shares issued and outstanding 91 91 Class A shares, 20,301,592 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity Noncontrolling interests in consolidated subsidiaries Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Index APCO OIL AND GAS INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in Thousands Except Per Share Amounts) Three Months Ended March 31, REVENUES: Oil revenues $ $ Natural gas revenues LPG revenues Other Total revenues COSTS AND OPERATING EXPENSES: Production and lifting costs Taxes other than income Transportation and storage Selling and administrative Depreciation, depletion and amortization Exploration expense Foreign exchange losses (gains) ) ) Other expense Total costs and operating expenses TOTAL OPERATING INCOME INVESTMENT INCOME: Interest and other income 87 99 Equity income from Argentine investment Total investment income Income before income taxes Income taxes NET INCOME Less: Net income attributable to noncontrolling interests 16 8 Net income attributable to Apco Oil and Gas International Inc. $ $ OTHER COMPREHENSIVE INCOME: Other comprehensive income - - Comprehensive income attributable to Apco Oil and Gas International Inc. $ $ Amounts attributable to Apco Oil and Gas International Inc.: Earnings per share – basic and diluted: NET INCOME PER SHARE $ $ Average ordinary and Class A shares outstanding – basic and diluted Cash dividends declared per ordinary share $ $
